Title: To Thomas Jefferson from Thomas Cooper, 17 May 1801
From: Cooper, Thomas
To: Jefferson, Thomas


               
                  Sir
                  Philadelphia May 17: 1801
               
               I feel myself at present not in the act of asking a favour but of doing my Duty. A proper respect to your important avocations must furnish an excuse for my saying very briefly what I have to suggest.
               I have heard that numerous improvements, particularly many public buildings are contemplated at Washington City. It is impossible that any thing of this kind can be meditated without your feeling yourself interested in the taste of the execution. I feel anxious that the tawdry stile of Architecture which I have hitherto witnessed in this Country shd. be corrected by chaster examples. M La Trobe, who certainly has taste and Science, and Perseverance and integrity, has finished much to his own credit the water works of this City, and the Bank of Pennsylvania. So far as I can judge they will do honour to the national taste by the unobtrusive, unoffending, & elegant chastity of the Stile in which they are finished. La Trobe is out of employ & I beg of you to excuse the present attempt to introduce him to your notice, by Sir
               Your sincere friend
               
                  
                     Thomas Cooper
                  
               
            